Order issued October 21, 2014




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-01050-CR
                       ________________________________________

                               AARON HELLNER, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                           Before Justices Bridges, Lang, and Evans

       Based on the Court’s opinion of this date, we GRANT the May 20, 2014 motion of

Robert T. Baskett for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Robert T. Baskett as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Aaron Hellner,

TDCJ No. 1872338, Hightower Unit, 902 FM 686, Dayton, Texas, 77535.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE